DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions.
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 01/03/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
 Applicant’s election without traverse of Group IV, claims 21-23, 29 (amended) and 29-30 in the reply filed on 01/03/2021 is acknowledged.
Double Patenting
  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 9,417,223 (to Adami et al.). This is a statutory double patenting rejection. In this case, claims 21-23 of the instant invention describes the same method for calibration a sensor as that disclosed by claims 1-3 of Adami. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: the sensor portions 200 is/are not shown in any of the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features is respectfully requested.  
Appropriate correction is required.

Claim Objections
Claims 23, 28-30 are objected to because of the following informalities:  
Regarding claim 23, the phrase “scaling a calibration factor” should be corrected to –scaling the calibration factor--.
Regarding claim 28, the “;” at the end of the claim should be removed. 
Regarding claims 29 and 30, the phrase “selecting a gain setting” should be corrected to –selecting the gain setting—.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tury et al. (U.S. Pat. No. 5,184,017) (hereafter Tury)
Regarding claim 21, Tury teaches a method for calibrating a sensor, comprising: 
setting an original zero offset and a spanning of a sensor at a first gain setting (i.e., factory calibration routine: the control sets the gain factor X1 for all gas channels and with inputs X1 and Y1 set to values stored during performance of offset and trim routines, the output Vout of analog multiplier 212 is read for all gas voltages. The resulting output values are applied to a reverse lookup table to determine a gain factor that should produce the readings obtained from the analog multiplier output in response to the composition of the calibration gas) (see Fig. 15); 
1, the offset factor Z1 and the trim factor Y1 for each gas channel is applied to analog multiplier 212 during the appropriate measurement interval, and the A/D converter output 170 is read. The readings for each gas channel derived from each calibration cell are applied to an appropriate lookup table to determine an expected A/D converter output result for the particular measurement) (see Fig. 17); 
obtaining a ratio of the original zero offset to the zero offset at the second gain setting (i.e., the gain for use in software adjustments is determined as the ratio of the value obtained from the lookup table divided by the measured value for each gas channel) (see Column 13, line 32, to Column 14, line 41); and 
scaling a calibration factor by the ratio to enable operation of the sensor in an operating range associated with the second gain setting (i.e., the concentration is then adjusted on the basis of the ambient temperature and pressure and according to a software calibration factor determined during the most recent calibration of the system) (see Column 10, lines 26-60).  
Regarding claim 22, Tury teaches that the spanning represents 50% of a full scale range of the sensor (i.e., for each reference channel, the specified acceptable range is 50% to 90% of full scale) (see Column 11, lines 1-37) .  
Regarding claim 23, Tury teaches that said scaling a calibration factor comprises re-ranging the sensor and scaling a calibration of the sensor (i.e., separate lookup tables are provided for the expected results at the two calibration points for each gas channel) (see Column 13, line 32, to Column 14, line 41).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tury et al. (U.S. Pat. No. 5,184,017) (hereafter Tury) in view of Abrams et al. (U.S. Pat. No. 4,616,329) (hereafter Abrams).
Regarding claim 28, Tury teaches providing an amplifier associated with said sensor (i.e., the output of radiation detector and preamplifier assembly 69 is amplified by linear amplifier 184) (see Fig. 10); 
providing a table of gain settings (i.e., the readings for each gas channel derived from each calibration cell are applied to an appropriate lookup table) (see Column 13, line 32, to Column 14, line 41); and 
selecting a gain setting from said table to optimize a resolution in an analog to digital converter associated with the sensor (i.e., the readings for each gas channel derived from each calibration cell are applied to an appropriate lookup table to determine an expected A/D converter output result for the particular measurement) (see Column 13, line 32, to Column 14, line 41); but does not explicitly teach providing a table gain setting for said amplifier.
Regarding the amplifier, Abrams teaches providing a table gain setting for said amplifier (i.e., selectable gain amplifier 14 is chosen to provide analog output signals responsive to analog input signals at any one of a preselected plurality of nominal gains, the gain being selected by an appropriate gain set signal) (see Column 3, lines 27-50) and selecting a gain 
Regarding claim 29, Tury as modified by Abrams as disclosed above does not directly or explicitly teach selecting a gain setting sets the sensor for operation in a discrete operating range. However, Abrams teaches selecting a gain setting sets the sensor for operation in a discrete operating range (i.e., control device 22 generates gain set and bias set signals to step selectable gain amplifier 14 through its preselected gains, supplying minimum and maximum calibration signals for each gain setting) (see Column 5, line 42, to Column 6, line 43). In view of the teaching of Abrams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set the discrete operating range in order to determine the optimal gain to minimize the noise.  
Regarding claim 30, Tury as modified by Abrams as disclosed above does not directly or explicitly teach selecting a gain setting is performed in response to a user input. However, Abrams teaches selecting a gain setting is performed in response to a user input (i.e., the calibration test may be initiated by data system 18 in response to a user command) (see Column 5, line 57, to Column 6, line 18). In view of the teaching of Abrams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have allowed a user input in order to selectively amplify the analog signal, so as to customize the gain and offset correction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855